The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Steve Grumer's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.


                                                                                , C.J.
                                                          Hardesty


                                                               (2,--1
                                                               a,                  J.
                                                          Parraguirre




                                                                                   J.



                                                                                   J.



                                                                                   J.
                                                          Gibbons


                                                                          '
                                                                  tgeileutty       J.
                                                          Pickering



                cc: Bar Counsel, State Bar of Nevada
                      Steve Grumer
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
CO) 1947A